Opinion issued May 7, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00152-CV
____________

THE CITY OF HOUSTON, Appellant

V.

SOUTHERN ELECTRICAL SERVICES, INC., AS ASSIGNEE OF
CADDELL CONSTRUCTION CO., INC., AND CADDELL
CONSTRUCTION CO., INC., Appellees



On Appeal from the 165th Judicial District Court
Harris County, Texas
Trial Court Cause No. 2005-41564



MEMORANDUM OPINION
	Appellant, the City of Houston, and appellees, Southern Electrical Services,
Inc., as Assignee of Caddell Construction Co., Inc., and Caddell Construction Co.,
Inc., have filed an agreed motion in which the parties ask this Court to remand the
case to the trial court without regard to the merits so that the parties may effectuate
the terms of their settlement agreement.  See Tex. R. App. P. 42.1(a)(2).  We grant the
motion, set aside the trial court's judgment without regard to the merits, and remand
the case to the trial court for rendition of judgment in accordance with the parties'
agreement.  Pursuant to the parties' agreed motion, all costs of this appeal will be
taxed to the party incurring the same.
	It is so ORDERED.


							Terry Jennings			

	Justice


Panel consists of Justices Taft, Jennings, and Bland.